DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 1, 11, 20 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a functional assembly for use by an industrial robot having a robot wrist, said functional assembly comprising a support frame, with a flange for attaching to the robot, an operative unit end effector, a safety cover for said operative unit, which defines a containment volume, wherein said functional assembly includes a first operative configuration, wherein said safety cover circumferentially surrounds and covers said operative unit about a main direction and is positioned within the safety cover containment volume and a second operative configuration, wherein said operative unit is positioned at least partially outside the safety cover containment volume and not circumferentially covered by the safety cover, wherein said safety cover has a fixed portion and a portion movable along the main direction with respect to the fixed portion, said movable portion of the safety cover being movable between a lowered position, wherein it circumferentially surrounds and covers said operative unit about the main direction, and a raised position, wherein said operative unit is at least partially uncovered by the movable portion; and wherein the fixed portion of the safety cover is rigidly connected to said support frame which supports the operative unit; the movable portion of the safety cover is arranged circumferentially coaxially outside the fixed portion and is movably mounted on said support frame.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Examiner, Art Unit 3652